01/12/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs November 17, 2020

         STATE OF TENNESSEE v. PHILLIP HARVEY WALLACE

                  Appeal from the Criminal Court for Union County
                    Nos. 5263 & 5376    E. Shayne Sexton, Judge


                             No. E2020-00532-CCA-R3-CD


The defendant, Phillip Harvey Wallace, appeals the sentencing decision of the trial court
that followed the revocation of his probation in case number 5263 and his pleading guilty
in case number 5376, arguing that the trial court erred by failing to consider a community
corrections placement and by ordering that the 12-year sentence imposed in case number
5376 be served consecutively to the remainder of the two-year sentence in case number
5263. Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and D. KELLY THOMAS, JR., JJ., joined.

Brandon T. Kibert, Middlesboro, Kentucky (on appeal); and Travis D. Patterson,
Maynardville, Tennessee (at trial), for the appellant, Phillip Harvey Wallace.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Jared Effler, District Attorney General; and Ronald Laffitte, Assistant
District Attorney General, for the appellant, State of Tennessee.


                                        OPINION

              The defendant was charged in case number 5263 via information with one
count of felony evading arrest, one count of the possession of hydrocodone, and one count
of attempted forgery. On February 8, 2017, the defendant pleaded guilty as charged in
exchange for a total effective sentence of two years, to be served as 86 days’ incarceration
followed by probation. A violation of probation warrant issued on March 14, 2017,
alleging that the defendant had violated the terms of his probation by failing to report
following his release from jail. An amended violation warrant, issued on July 26, 2017,
added allegations that the defendant had violated the terms of his probation by committing
the new offense of theft, absconding from supervision, failing to obtain a drug and alcohol
assessment, and failing to pay court costs. On December 12, 2017, the trial court revoked
the defendant’s probation but ordered him returned to probation.

              Another violation warrant issued on February 27, 2018, alleging that the
defendant had violated the terms of his probation by failing to report and failing to pay
court costs. On June 1, 2018, the district attorney’s office petitioned the court to revoke
the defendant’s probation based upon his failure to pay court costs and restitution as
ordered by the trial court. The trial court passed the case in August and October 2018, and,
on November 13, 2018, an amended violation warrant issued, alleging that the defendant
had violated the terms of his probation by committing a slew of new offenses. Another
amended violation warrant that contained essentially the same allegations issued on
December 5, 2019. The trial court heard the violation on January 30, 2020, in conjunction
with the sentencing hearing in case number 5376.

               In case number 5376, the Union County Grand Jury charged the defendant
with a single count of theft of property valued at $2,500 or more but less than $10,000 in
July 2017. In February 2019, the trial court granted the defendant a furlough “to go to an
inpatient facility at God’s Place Ministry and Recovery” in Knoxville. The defendant
entered an open plea to the single charge in the indictment on November 18, 2019. No
transcript of the guilty plea submission hearing was included in the record on appeal. The
affidavit of complaint included the following factual summary:

              This offense occurred on or about February 21, 2017, at 175
              Peters Road which is situated within the confines of Union
              County, TN. On said date the defendant removed a working 3
              ton heat pump at the residence by cutting the copper and
              electrical connections with a saw and tobacco knife. A sample
              of blood was collected from the scene that had been left by the
              offender. The defendant was located a short time later on the
              same date attempting to sell the copper and aluminum coil
              from the unit at Buckeye’s Scrap Yard in Luttrell, TN. The
              defendant was bleeding from his hand and temple area. The
              defendant gave consent for a sample of his blood to be taken.
              The rightful owner of the heat pump, Gene Ford, has suffered
              a total loss as a result of this crime which he values at $5,000
              to replace. . . .

             At the January 30, 2020 combined sentencing and revocation hearing, Bart
Short, a probation officer with the Tennessee Department of Correction (“TDOC”),
                                            -2-
testified that he was asked to perform a drug screen on the defendant. Mr. Short said that
he “was watching [the defendant] pretty closely and noticed that,” although the defendant
“handed me the cup with the urine in it, I never did see urine come out so I performed a
search on him.” Mr. Short discovered that the defendant “had this tube wrapped around
him on his shoulders. It went down through his back. And I guess he kind of squeezed the
urine in the cup.” Mr. Short said that this incident occurred while the defendant was living
in a halfway house as part of a rehabilitation program.

               During cross-examination, Mr. Short said that after he “caught him with the
falsification,” the defendant admitted that he had relapsed.

               Upon questioning by the court, Mr. Short said that the incident occurred at
the end of 2019 while the defendant was “furloughed . . . out to the halfway house” and
that the drug screen was performed as part of the preparation of the presentence report.

                The defendant testified that, because he did not have a driver’s license, he
“had to have a woman that I knowed [sic] in Knoxville to take me” to the appointment for
the drug screen. He said that he had a headache at that time, so he “asked my driver if she
had something for a headache,” and she told him to look in her purse. He said that he found
a pill “in a chewable aspirin bottle” and “swallowed it.” He claimed that, although he “had
seen Suboxone strips before,” he had “never seen a Suboxone pill.” The defendant insisted
that “it was purely by accident, but the thing was done.” He insisted that Mr. Short “did
not do a search and find the hose on me” and that, instead, “I jerked the hose off me because
I didn’t want to be a liar.”

               The defendant said that, at the time of the incident, he resided at God’s Place
Ministries, a halfway house where he was completing drug rehabilitation. He said that he
had submitted to and passed several random drug tests while in the program. He asked the
court for mercy.

              During cross-examination, the defendant insisted that he did not know that
he had taken Suboxone but admitted that he took steps to falsify the drug test, saying, “I
was in a panic.”

               Billy Greenlea, the house director for God’s Place Ministries in Knoxville,
testified that the defendant had passed a number of drug tests during his time in the
program. He said that, if the defendant returned to the program, Mr. Greenlea could
arrange for him to be tested more often. Mr. Greenlea acknowledged that he had never
seen a device like the one the defendant used to try and falsify the drug test in this case.



                                             -3-
               The presentence report, which was exhibited to the hearing, established that
the defendant had previously been charged with over 150 separate offenses that had,
including traffic offenses, resulted in some 75 prior convictions. The 44-year-old
defendant’s criminal history, which began with a charge of marijuana possession shortly
after his 18th birthday, spanned the entirety of his adult life.

               The trial court characterized the defendant’s claim that he came “in with this
effort to defeat the screen even though he would . . . have been clean but for this unknown
pill that he popped on his way” as “the most absurd thing that I have ever heard.” The
court added, “I cannot grasp why [the defendant] or anyone else would think anybody of
sound mind would believe that, anybody, not just Judges.” The trial court noted that, as a
career offender with a 12-year sentence for a nonviolent felony, the defendant “technically”
was eligible for community corrections but that the issue was his “suitability” for such a
placement. After “reviewing the presentence investigation, the file itself, [and] taking the
proof” presented at the hearing, including the defendant’s testimony, the trial court found
that the defendant’s “continued supervision on release would be inappropriate.” The court
observed that the proof at the hearing was particularly relevant to the defendant’s suitability
for a sentence involving release into the community and his amenability to correction. The
court also observed as “most convincing” the fact that the defendant had violated every
probationary term to which he had been sentenced. The court found that “[t]he question of
whether or not it reasonably appears the defendant will abide by the terms of probation”
was “solidly against the defendant” and that, given “that he has a history of violence,”
confinement was necessary to protect society “from possible future criminal conduct.” The
court also found that measures less restrictive than confinement had both frequently and
recently been tried in the defendant’s case without success, saying, “I’ve tried everything
in my book. Every tool in my box has been thrown at [the defendant], and he’s thrown
them on the ground.” The court ordered the defendant to serve his 12-year sentence in
TDOC.

              The court revoked the defendant’s probation in case number 5263 and
ordered that the defendant serve the 12-year sentence in case number 5376 consecutively
to the two-year sentence in case number 5263 based upon the defendant’s extensive record
of criminal activity. The trial court gave the defendant credit against the two-year sentence
in case number 5263 for all the time he had served in confinement.

             In this appeal, the defendant argues that the trial court failed to properly
consider his suitability for a community corrections placement and challenges the
consecutive alignment of the sentences.

             Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
                                              -4-
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes
and principles of sentencing involves a consideration of “[t]he potential or lack of potential
for the rehabilitation or treatment of the defendant . . . in determining the sentence
alternative or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are
“required under the 2005 amendments to ‘place on the record, either orally or in writing,
what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-
99 (quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be
upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709. The abuse-of-discretion standard of review and the presumption of reasonableness
also applies to “questions related to probation or any other alternative sentence.” State v.
Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).

                                   Alternative Sentencing

              When a trial court orders a fully-incarcerative sentence, it must base the
decision to confine the defendant upon the considerations set forth in Code section 40-35-
103(1), which provides:

              (1) Sentences involving confinement should be based on the
              following considerations:

                      (A) Confinement is necessary to protect society by
              restraining a defendant who has a long history of criminal
              conduct;

                     (B) Confinement is necessary to avoid depreciating the
              seriousness of the offense or confinement is particularly suited
              to provide an effective deterrence to others likely to commit
              similar offenses; or

                    (C) Measures less restrictive than confinement have
              frequently or recently been applied unsuccessfully to the
              defendant; . . . .

T.C.A. § 40-35-103(1).

               Contrary to the defendant’s assertion, the trial court specifically considered
his suitability for a community corrections placement. The court initially noted that the
                                             -5-
defendant “technically” was eligible for community corrections placement but found that
confinement was necessary to protect society from a defendant with a long history of
criminal conduct and that measures less restrictive than confinement had frequently and
recently been applied to the defendant. The record fully supports these findings. The
defendant outfitted himself with an elaborate apparatus in an attempt to defeat the drug
screen for his presentence report in case number 5376, at a time when he was on probation
in case number 5263 and on a furlough in case number 5376 granted for the purpose of his
obtaining drug and alcohol treatment. We agree with the trial court that there is nothing
that a community corrections placement could offer the defendant that has not already been
offered to him.

                                  Consecutive Sentencing

              The standard of review adopted in Bise “applies similarly” to the imposition
of consecutive sentences, “giving deference to the trial court’s exercise of its discretionary
authority to impose consecutive sentences if it has provided reasons on the record
establishing at least one of the seven grounds listed in Tennessee Code Annotated section
40-35-115(b).” State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013).

               The trial court based its decision to align the sentences consecutively on the
defendant’s extensive criminal history. See 40-35-115(b)(2). The record clearly supports
the trial court’s finding that the defendant’s criminal history was extensive. Additionally,
we note that the defendant was charged in case number 5263 in January 2017 for offenses
committed in October and November 2016. He pleaded guilty to those offenses on
February 8, 2017, and then committed the theft offense in case number 5376 less than two
weeks later on February 21, 2017. Thus, consecutive sentences were also justified on the
basis that the defendant was on probation in case number 5263 when he committed the
offense in case number 5376.

              Accordingly, we affirm the judgments of the trial court.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -6-